—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Leone, J.), rendered February 8, 1996, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the record reveals that he voluntarily, knowingly, and intelligently waived his right to be present during sidebar conferences with prospective *568jurors (see, People v Antommarchi, 80 NY2d 247). The defense counsel, in the presence of the defendant, told the court that the defendant waived his right to be present during the sidebar interviews (see, People v Broadwater, 248 AD2d 719; People v Stokes, 216 AD2d 337). Accordingly, the defendant’s waiver was valid. Ritter, J. P., Altman and McGinity, JJ., concur.